                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                               DOCKET NO. 1:17-cv-349

 NANCY L. MORGAN,                                          )
                                                           )
                        Plaintiff,                         )
                                                           )
 vs.                                                       )                 ORDER
                                                           )
 NANCY A. BERRYHILL, Acting Commissioner                   )
 of Social Security,                                       )
                                                           )
                       Defendant.                          )



       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment

(Doc. No. 10) and Commissioner’s Motion for Summary Judgment (Doc. No. 14). Having

carefully considered such motions and reviewed the pleadings, the court enters the following

findings, conclusions, and Order.

                               FINDINGS AND CONCLUSIONS

I.     Administrative History

       Plaintiff filed an application for a period of disability and Disability Insurance Benefits

on March 10, 2014, alleging a disability onset date of December 5, 2008. Her date last insured

was June 30, 2013. She subsequently suffered from colon cancer requiring resection and

chemotherapy. She added a Title XVI Supplemental Security Income claim on November 8,

2016. Plaintiff’s claims were denied both initially and on reconsideration. Thereafter, Plaintiff

requested and was granted a hearing before an administrative law judge (“ALJ”). After

conducting a hearing, the ALJ issued a decision finding Plaintiff not disabled on both her Title II

and XVI claims. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s


                                                     1
decision the final decision of the Commissioner of Social Security (“Commissioner”).

       Thereafter, Plaintiff timely filed this action, seeking judicial review of the ALJ’s

decision.

II.    Factual Background

       In his decision, the ALJ first determined that Plaintiff has not engaged in substantial

gainful activity since her alleged onset date (Tr. 19). At the second step, the ALJ concluded that

Plaintiff has the following severe impairment: fibromyalgia. Id. In reaching this determination

the ALJ found that Plaintiff’s medically determinable mental impairments of borderline

intellectual functioning, anxiety, post-traumatic stress disorder, and depression only resulted in a

minimal limitation in her ability to perform basic mental work activities. (Tr. 21).

       At the third step, the ALJ found that the Plaintiff did not have an impairment or

combination of impairments that meet or medically equal the severity of one the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 22). The ALJ then found that

Plaintiff has residual functional capacity (RFC) to perform medium work with the following

limitations: “she can frequently climb ramps or stairs and occasionally climb ladders, ropes, or

scaffolds. She can frequently balance, stoop, kneel, crouch, or crawl.” Id. As a result, the ALJ

found in the fourth step that Plaintiff is capable of performing her past relevant work as a

machine cloth examiner and inspector and packager. (Tr. 29). Accordingly, the ALJ found that

Plaintiff is not disabled under the Act.


III.   Standard of Review

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

                                                     2
Cir. 1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th

Cir. 1986); rather, inquiry is limited to whether there was “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion,” Richardson, 402 U.S. at 400.

Even if the undersigned were to find that a preponderance of the evidence weighed against the

Commissioner’s decision, the Commissioner’s decision would have to be affirmed if supported

by substantial evidence. Hays, 907 F.2d at 1456.

IV.    Discussion

       Plaintiff raises five challenges to the ALJ’s decision: (1) that the ALJ erred in failing to

give the decision of the North Carolina Medicaid authority substantial weight as required by

Woods v. Berryhill, 888 F.3d 686 (4th Cir. 2018); (2) that the ALJ failed to conclude Plaintiff’s

post-chemotherapy symptoms of neuropathy and cognitive difficulties were severe impairments;

(3) that the ALJ provided and incomplete and erroneous analysis of Plaintiff’s statements of

symptom severity; (4) that the ALJ erred in giving great weight to the opinion of a reviewing

state agency physician in assessing the conditions arising after the opinion was issued; and (5)

that the ALJ erred in failing to account for Plaintiff’s non-severe mental impairments in the

residual functional capacity.

       On June 30, 2015, the North Carolina Department of Health and Human Services

(“NCDHHS”) issued a decision finding the Plaintiff disabled and entitled to Medicaid benefits.

(Tr. 140-42). The hearing officer concluded that Plaintiff’s colon cancer residuals limited her to

sedentary work. (Tr. 141). The ALJ herein assigned the NCDHHS decision “little weight.” (Tr.

28).

       In the recent case of Woods, the Fourth Circuit determined that an ALJ must give

substantial weight to a prior disability determination by the NCDHHS. Woods, 888 F.3d at 692.



                                                     3
If the ALJ gives less that substantial weight to the decision, he or she must ‘“give persuasive

specific, valid reasons for doing so that are supported by the record.’” Id. (quoting McCartey v.

Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). Otherwise, the court is unable to engage in a

meaningful review.

       In explaining why he gave the NCDHHS decision herein “little weight,” the ALJ stated:

       The claimant’s representative submitted a brief in which the representative stated
       that the claimant was awarded Medicaid benefits with an effective date of August
       1, 2014 (Ex. 17E). As it relates to the relevant period for the Title II claim, this
       decision is well after the June 2013 date last insured. Thus, the opinion is not
       necessarily probative of the claimant’s functional limitations and abilities prior to
       the date last ensured. As it relates to both the Title II and XVI claims, the standards
       for Medicaid are not the same as those under Social Security law. Furthermore, the
       decisions of any other agency or entity, whether Medicaid, workers compensation,
       or some other decision, are not binding on the Commissioner. The undersigned
       finds that other evidence discussed above is more probative of the claimant’s
       functional limitations and abilities than a Medicaid decision made for purposes
       other than Social Security disability adjudication.

(Tr. 28). Similar language was used in Woods and rejected as insufficient by the court, as

it was “neither persuasive nor specific.” Woods, 888F.3d at 693.

       The Commissioner heavily focuses on the fact that the NCDHHS found Morgan's

cancer to be a step two severe impairment, while the ALJ did not. Under Woods, if the

ALJ disagrees with the NCDHHS he must explain why with reference to the evidence

considered. Id. at 694. The ALJ herein failed to do so. The Commissioner attempts an

explanation for the ALJ based on the differing step two findings. Yet, the ALJ never

addressed the substance of the NCDHHS decision or its findings as would be necessary

to adequately explain his reasoning under Woods. The Commissioner cannot now support

the decision on grounds the ALJ did not even acknowledge.

       Based upon the foregoing, the Court finds that the decision of the ALJ is not supported

by substantial evidence. Plaintiff’s Motion for Summary Judgment will be granted, the

                                                     4
Commissioner’s Motion for Summary Judgment will be denied, and the decision of the

Commissioner will be vacated and remanded for a new hearing and decision not inconsistent

with this Order.

               IT IS THEREFORE ORDERED that

               (1) Plaintiff’s Motion for Summary Judgment is GRANTED, and the

                   Commissioner’s Motion for Summary Judgment is DENIED;

               (2) The decision of the Commissioner, denying the relief sought by Plaintiff, is

                   VACATED and this action is REMANDED to the Commissioner for a new

                   hearing and decision not inconsistent with this Order; and

               (3) This action is DISMISSED.




                                    Signed: December 17, 2018




                                                     5
